            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK

            Joseph K. Hashim,

                                         Plaintiff,
                                                                            17 Civ. 8097 (NSR)
                                  -against-
                                                                           ORDER & OPINION
            National Cardiac, Inc., and Event Cardio
            Group., Inc.

                                         Defendants.

            NELSONS. ROMAN, United States District Judge:

                     Plaintiff, Joseph K. Hashim, ("Plaintiff' or "Hashim") commenced this action on October

              20, 2017 against National Cardiac, Inc. ("National Cardiac"), Event Cardio Group, Inc.

              ("ECGI"), and Ambumed, Inc. ("Ambumed") (collectively, "Defendants") to enforce a

              promissory note ("Note") dated July 8, 2016. (See Complaint, ("Compl."), ECF No. 1.) In all,

              Plaintiff alleges three causes of action against Defendants: (1) breach of the Note; (2) unjust

              enrichment; and (3) attorneys' fees. Plaintiff filed an Amended Complaint ("AC") on February 5,

              2018. (ECF No. 19.) Presently before the Court is Defendants' Motion to Partially Dismiss

              Plaintiff's Amended Complaint. (ECF No. 26.) For the following reasons, Defendants' Motion is

              GRANTED.

                                                       BACKGROUND

                     For the purposes of deciding this motion, the following allegations, found in Plaintiff's

              Complaint, are taken as tlue. On or about July 8, 2016, ECGI acquired Ambumed through a

              Stock Purchase Agreement and various closing documents. (AC          ,r   7). Through the Stock

              Purchase Agreement, ECGI acquired Plaintiff's shares in Ambumed, Inc. and his interests in

              Capital Cardia~, LLC .. (Jd.)
.,
     :
         ·1 1·:,1
         L\   ,L
                                                             1
       In connection with the sale of his shares, Plaintiff received the Note from Event Cardio

Group, dated July 8, 2016, in the amount of $200,000.00, which was subsequently assumed by

National Cardiac, as co-obligor in January 2017. (Id. ¶ 8.) Pursuant to the terms of the Note,

payment was due on July 8, 2017, however, Defendants failed to remit payment. (Id. ¶ 9.) Under

the terms of the Note, payment was deemed delinquent on July 13, 2017. (Id. ¶ 10.)

       On or about July 25, 2017, the undersigned sent correspondence advising Defendants of

their default and demanding payment of the Note within seven days. (Id. ¶ 11.) To date,

Defendants have not made any payments in connection with the Promissory Note. (Id. ¶ 12.)

       Section 2(e) of the Note states: "[t]he Company shall reimburse Holder for reasonable

attorneys' fees and expenses incurred in connection with enforcing any provisions of this Note

and/or collecting any amounts due under this Note." (Id. ¶ 13.)

                                  PROCEDURAL HISTORY

       On October 20, 2017, Plaintiff filed his Original Complaint, which named as defendants

National Cardiac, ECGI, and Ambumed. Plaintiff asserted against these Defendants three claims:

breach of the Note by failing to make any payments; unjust enrichment by virtue of failing to

make the full payment owed under the Stock Purchase Agreement/Note; and entitlement to

attorneys’ fees pursuant to the terms of the Note.

       On December 20, 2017, following a pre-motion conference concerning a potential motion

to dismiss, Plaintiff was granted leave to file an amended complaint. On February 5, 2018,

Plaintiff filed his AC, in which he abandoned his claims against Ambumed.

       The AC sets forth the following Claims for Relief: Defendants breached the Note by

failing to make any payments; the Defendants were unjustly enriched by virtue of failing to make


                                                 2
the full payment owed under the Stock Purchase Agreement, which alleged payment obligation

as set forth in the Note; and entitlement to attorneys’ fees pursuant to the terms of the Note.

        Plaintiff seeks all costs, expenses, and attorneys' fees associated with enforcing and

collecting on the Note. (Id.) Plaintiff also seeks compensatory and exemplary damages in excess

of $200,000, pre-judgment interest, attorneys’ fees, and costs and disbursements.

                                      LEGAL STANDARD

   I.    Standard for Motion to Dismiss Under Rule 12(b)(6)

        A complaint should be dismissed if it does not contain sufficient factual allegations to

state a claim for relief that is “plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007); Fed. R. Civ. P. 12(b)(6). While a court must accept the material facts of the

complaint as true and draw all reasonable inferences in the plaintiff’s favor, this “‘tenet’ ‘is

inapplicable to legal conclusions.’” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting

Iqbal v. Ashcroft, 555 U.S. 662, 678 (2009)). Indeed, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. (quoting Iqbal,

555 U.S. at 678). If well-pleaded factual allegations exist, a court must determine whether they

plausibly give rise to an entitlement to relief. Iqbal, 556 U.S. at 679. Dismissal is warranted

“when the allegations in a complaint, however true, could not raise a claim of entitlement to

relief.” Twombly, 550 U.S. at 558.

  II.    Unjust Enrichment and Breach of Contract

        To establish unjust enrichment, the plaintiff must demonstrate: "'(1) the other party

was enriched, (2) at the other party's expense, and (3) that it is against equity and good

conscience to permit the other party to retain what is sought to be recovered."' Mahoney v.


                                                  3
Endo Health Sols., Inc., No. 15-CV-9841, 2016 WL 3951185, at* 11 (S.D.N.Y. July 20,

2016); Georgia Malone & Co. v. Rieder, 19 N.Y.3d 511, 516 (2012).

       Under both New York and Maryland law, unjust enrichment “is available only in unusual

situations when, though the defendant has not breached a contract nor committed a recognized

tort, circumstances create an equitable obligation running from the defendant to the plaintiff.”

Corsello v. Verizon New York, Inc., 18 N.Y.3d 777, 790 (2012); Cty. Comm'rs of Caroline Cty. v.

J. Roland Dashiell & Sons, Inc., 358 Md. 83, 97, 747 A.2d 600, 607 (2000) (citing cases

nationwide). “It is settled law in Maryland, and elsewhere, that a claim for unjust enrichment

may not be brought where the subject matter of the claim is covered by an express contract

between the parties.” FLF, Inc. v. World Publications, Inc., 999 F.Supp. 640, 642 (1998).

       Cases ripe for unjust enrichment claims typically are those in which the defendant,

though guilty of no wrongdoing, has received money to which he or she is not entitled. In short,

unjust enrichment is not a catchall cause of action and it is not available where it simply

duplicates, or replaces, a conventional contract or tort claim. See id.; Clark-Fitzpatrick, Inc. v.

Long Island R.R. Co., 516 N.E.2d 190, 193 (N.Y. 1987) (“The existence of a valid and

enforceable written contract governing a particular subject matter ordinarily precludes recovery

in quasi contract for events arising out of the same subject matter.”) (internal citations omitted).

       Courts only permit plaintiffs to pursue unjust enrichment claims if there is a bona fide

dispute as to whether a contract exists or covers the dispute at issue. Id.; Cf. Dunnaville v.

McCormick & Co., 21 F.Supp.2d 527, 535 (D. Md. 1998); Marshall v. Hyundai Motor Am., 51 F.

Supp. 3d 451, 471 (S.D.N.Y. 2014). In contrast, a dispute concerning the scope or interpretation

of a contract will not save an unjust enrichment claim from dismissal at the pleadings stage. See


                                                  4
id. at 472. Such a dispute must actually exist to allow an unjust enrichment claim to survive a

motion to dismiss. Telstar Res. Grp., Inc. v. MCI, Inc., 476 F. Supp. 2d 261, 275 (S.D.N.Y. 2007).

                                           DISCUSSION

       Defendants argue that Plaintiff fails to state a claim for unjust enrichment, as no party in

this action has raised or will raise a dispute as to the existence, validity, or enforceability of the

Note and Stock Purchase Agreement, both of which Plaintiff discusses in his AC. (See

Defendants’ Memorandum, (“Def. Mem.”), at 3, ECF No. 27; Defendants’ Reply Memorandum,

(“Def. Rep.”), at 3, ECF No. 31.) Therefore, there is a valid contract governing the dispute and

the unjust enrichment claim is duplicative. (Def. Mem. at 3-4.)

       Plaintiff argues that while an unjust enrichment claim may not lie where it is merely

duplicative of a breach of contract claim, that is not the case here because although its unjust

enrichment claim stems from the same facts of the breach of contract claim, it is seeking more

than damages from Defendants' failure to repay the Note. (Plaintiff’s Memorandum, (“Pl.

Mem.”), at 4, ECF No. 30.) Plaintiff claims that Defendants have been unjustly enriched as a

result of acquiring Plaintiff’s shares of Ambumed, for which they did not pay, and which

increased in value after the acquisition. (Id.)

       Plaintiff argues that these damages are separate and apart from the $200,000.00

Defendants owe Plaintiff under his first claim for relief. (Id.) Further, they argue that the Federal

Rules of Civil Procedure permit alternative pleadings at this stage of the litigation. See

Fed.R.Civ.P. (8)(d). (Id. at 5.)

       The Court agrees with Defendants. The Note and Promissory Agreement govern this

dispute, and Plaintiff has pleaded so much. Plaintiff’s AC states “Section 2(e) of the Promissory


                                                  5
Note states that: ‘[t]he Company shall reimburse Holder for reasonable attorneys’ fees and

expenses incurred in connection with enforcing any provisions of this Note and/or collecting any

amounts under this Note.’” (AC at ¶ 13.) Plaintiff then, in Claim 1, discusses how “a valid

contract exists between Plaintiff and Defendants” and how “Plaintiff has performed all of his

obligations under the Promissory Note” whereas Defendants “breached the Promissory Note”

entitling Plaintiff to damages) (Id. at ¶¶ 13-19). Plaintiff, in Claim 2, then incorporates by

reference each allegation already pleaded as the basis for unjust enrichment. (Id. at ¶¶ 21-24.)

       Regardless of whether that dispute is governed by Maryland or New York Law, both

apply exactly the same way and preclude duplicative unjust enrichment claims exactly like

Plaintiff’s. Cty. Comm'rs of Caroline Cty., 358 Md. at 97. (“‘[T]he existence of a valid and

enforceable written contract governing a particular subject matter ordinarily precludes recovery

in quasi contract [i.e., unjust enrichment] for events arising out of the same subject matter.”)

Therefore, Plaintiff’s unjust enrichment claim is duplicative.

       As discussed, the typical unjust enrichment case involves a party who retains money to

which he is not entitled despite the fact that he has not committed a recognized tort or breached a

contract. Here, the accusations surrounding the Plaintiff’s unjust enrichment claim overlap with

his breach of contract claim, which will proceed in the litigation. He therefore may not bring an

unjust enrichment claim a collateral cause of action.




                                                 6
                                       CONCLUSION

       For the reasons discussed, Defendants' Motion to Partially Dismiss the Complaint is

GRANTED. The Clerk of the Court is respectfully directed to terminate the Motion at ECF No.

26. Defendants are directed to answer the Amended Complaint by March 30, 2019. The parties

are directed to submit a joint case management plan to the Court by April 12, 2019, the form for

which is attached heretofore .

SO ORDERED.

Dated: March 8, 2019
       White Plains, New York



                                                         c_NSON S. ROMAN
                                                         United States District Judge




                                               7
